                                         Case 4:09-cv-03495-YGR Document 314 Filed 01/15/21 Page 1 of 1




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    ALEJANDRO JUAREZ, ET AL.,                           CASE NO. 09-cv-03495-YGR
                                   6                 Plaintiffs,
                                                                                            ORDER VACATING STAY OF CASE
                                   7           vs.

                                   8    JANI-KING OF CALIFORNIA, INC., ET AL.,
                                   9                 Defendants.

                                  10          On September 24, 2019, the Ninth Circuit entered an order in Vazquez v. Jan-Pro

                                  11   Franchising Int’l, Inc., Case No. 17-16096, Dkt. No. 117, certifying to the California Supreme

                                  12   Court the question of whether Dynamex Operations West Inc. v. Superior Court, 416 P.3d 1 (Cal.
Northern District of California
 United States District Court




                                  13   2018) applies retroactively. On November 20, 2019, the California Supreme Court granted the

                                  14   Ninth Circuit’s request for certification. Vazquez v. Jan-Pro Franchising Int’l, Inc., Case No.

                                  15   S258191. On January 14, 2021, the California Supreme Court issued a unanimous decision

                                  16   confirming that its “decision in Dynamex applies retroactively to all nonfinal cases that predate the
                                       effective date of the Dynamex decision.”
                                  17
                                              In light of these new developments, the Court vacates the STAY this action. Parties shall
                                  18
                                       meet and confer and file a joint statement regarding the impact of the California Supreme Court’s
                                  19
                                       decision on this action, including whether the parties require a case management conference. A
                                  20
                                       compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday, February 12,
                                  21
                                       2021 via the Zoom platform. Five (5) business days prior to the date of the compliance hearing,
                                  22
                                       the parties shall file the joint statement. If compliance is complete, the parties need not appear,
                                  23
                                       and the compliance hearing will be taken off calendar.
                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: January 15, 2021
                                  27                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  28
